Title: II. Memoranda Concerning Distribution, Cost, and Makers of Medals, [ca. February 1789]
From: Jefferson, Thomas
To: 



[ca. Feb. 1789]



  

S.
C.

S.
C.

S
C


1
1.
Denmark.
1

Spire





1.
Norway

1
Hungary.




1.
1.
Sweden.
1
1
Poland




1.
1.
Russia.
13
13.
Switzerland





1.
Ireland.
1.
1.
Geneva.




1.
1.
France
1.
1.
Spain




1.
1.
United Nethlds.
1
1.
Portugal





1.
Austrian Nethlds.
1.
1.
K. of Sardinia




1

Arbp of Mentz.

1.
Milan




1

Abp of Treves
1
1.
Genoa




1

Abp of Cologne
1
1.
Venice




1

Elector of Bohemia.
1
1.
Tuscany.




1

E.          of Bavaria.
1

Luna




1

E.          of Saxony
1

St. Marino.




1

E.          of Brandenbg.
1

Parma.




1

E.          Palatine D. of Bava.
1.

Modena




1

Emperor.
1
1
Rome




1

D. of Saxe-Gotha.
1
1
Neples.




1

D. of Wirtemberg.
1

Malta.




1

D. of Mecklenburg Schwerin
1

Marocco










51
34


1

Saxony


Congress.
15
200


1
1
Prussia.

1.
Rochambeau

1


1

Bale

1.
Destaing

1


1

Liege.

1.
Degrasse

1








66
237





Gold.
Genl. Washington.
device ready



Gates
done



 Wayne
no instructions



Morgan.
device imperfect



Greene
done



P. Jones.



Silver.
 Lt. Col. Stewart.
no instructions



Lt. Col. Washington.
device ready



Lt. Col. Howard.
device ready



    
  
DuVivier. Vieux Louvre. [He offered for 2400.₶ gold and coining not included]
DuPré. Graveur en medailles, de l’academie de peinture et sculpture, place Dauphine [He made Gen. Greene’s] The dies 2400.₶ gold 444.₶ silver 25.₶-13. cop. 6₶ He asked 2400.₶ for the dies of Morgan’s, Colo. Wash’s and Howard’s each.
Gatteaux. St. Thomas du Louvre. v.v. la tresorerie du D. d’Orleans [Gates’s.] 2500.₶ for the 2 dies. 400₶ for the med. of gold and 6.₶ each for those of copper. He asked 2000.₶ for Colo. Wash’s and the same for Howard’s. i.e. for the dies. He lives Cour du commerce, prés la rue St. André des arts.

  
        
     

  




lines



Duvivier
Genl. Washington.
Dies
30
3600₶



Col. Washington
do.
20
1600



Col. Howard
do.
20
1600


Dupré
Genl. Morgan’s
do.
24
2400



Adml. Jones’s
do.
24
2400


Gatteaux
Genl. Wayne
do.
24.
2400



Major Stewart
do.
20
2000






16,000

  
  
      
    
      Estimate
     
   


 7 pair of dies @ 2500₶
17,500₶


   <3>4. gold medals @ 400.₶
1,600


   3. silver do @ 20.₶
60


   66.X9 = 594 Silver @ 20.₶
11 880


237X9 = 2133 Copper @ 6.₶
12 798



43,798



   
   These seem not to have been committed to Colo. Humphries, judging by his silence on them in his letter Apr. 4. 86.


 